Title: From John Adams to the President of Congress, No. 91, 7 July 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 7 July 1780. Dupl, both text and signature in John Thaxter’s hand (PCC, No. 84, II, f. 177–180). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:839.
     This letter, read by Congress on 26 Dec., contains the text of a petition that Amsterdam merchants trading with the West Indies had presented to the States General on 21 June. The merchants noted Britain’s violation of the Anglo-Dutch treaty of 1674–1675 by its seizure of Dutch vessels trading between the Dutch and French West Indian colonies. They demanded that the States General dispatch warships to protect the trade and order the Dutch minister in London to make representations so as to stop the seizures and obtain restitution.
    